





CITATION: Earl v. Gillesse, 2011
      ONCA 614



DATE:  20110926



DOCKET: C53544



COURT OF APPEAL FOR ONTARIO



Doherty, Weiler and Laskin JJ.A.



BETWEEN



Janine Holly Earl



Appellant



and



Gabrielle Elainore Gillesse



Respondent



Janine Holly Earl, appearing in person



Kenneth J.M. Coull, for the respondent



Heard:  September 23, 2011



On appeal from the judgment of Justice H.R. McLean of the Superior
          Court of Justice dated March 15, 2011.



APPEAL BOOK ENDORSEMENT



[1]

Unfortunately, the judge treated this as an application to determine
    permanent guardianship of Gabrielle when in fact this was a motion for a time
    limited appointment to allow the appellant to obtain the necessary medical
    assessments.  The judge appeared to believe that he had no power to make such
    an order.  The power is granted under s. 58(2)(a) of the
Substitute
    Decisions Act
.

[2]

The appeal is allowed and the order is set aside.

[3]

The parties have agreed to mediate this matter and related medical
    assessments of Gabrielle.  The court will facilitate the mediation.  Hopefully,
    the parties will reach an agreement.  In the event they are unable to do so,
    either party may initiate or continue proceedings for time limited or permanent
    guardianship under the
Act
.


